


Exhibit 10-V-4


Form of Alan Mulally Agreement Amendment dated February 13, 2013

 
[logoa01a01.jpg]
  
 
 
 
 
 
 
 
Inter Office
 
 
 
 
Group Vice President Human Resources & Corporate Services



February 13, 2013
To:        Alan R. Mulally


Subject: Retirement/Termination Agreement


Dear Alan,


This letter is to confirm our mutual understanding of the retirement/termination
provisions in your employment offer letter, as well as to detail a new
agreement.


Original Agreement
Your hiring agreement provided "for benefits and pension plan purposes, you will
be credited four (4) additional years of service for every year of actual
service." As a result, upon completion of one year of employment, your benefits
under the applicable retirement plans were vested.


Based on your agreement and date of hire, you are eligible to participate in
following Company retirement plans:
▪
Ford Retirement Plan (FRP), a tax-qualified defined contribution plan to which
the Company contributes a percentage of your annual base salary (based on your
age)

▪
Benefit Equalization Plan (BEP), an unfunded, non-qualified plan to which the
Company makes contributions that would have been made for the FRP but for limits
under the Internal Revenue Code (IRC)



New Agreement
In consideration of your services rendered to the Company, the Company will
provide you with a lump-sum cash payment upon termination of employment*,
provided such termination is not for cause. The lump-sum amount shall be
determined on the following basis:
▪
Provide an additional pre-tax value equal to four times the amount of the
Company's contributions to your FRP and FRP-BEP accounts for each year of
service from hire through termination, pro-rated to the last day of the month of
your termination

▪
To be paid on, or as soon as reasonably practicable after, the first day of the
seventh month after termination of employment* in compliance with IRC §409A



Due to the benefits provided under this agreement, you will not be eligible to
participate in the proposed Defined Contribution Supplemental Executive
Retirement Plan, effective 1/1/2013.


Please indicate your acceptance of this new agreement by signing below and
returning the original to my office. Thank you.


/s/ Felicia Fields
Felicia J. Fields
Acknowledgement:


/s/ Alan Mulally        2/15/2013
Alan R. Mulally Date


*For purposes of this agreement, termination of employment shall be determined
to have occurred on the date on which you incur a "separation from service"
within the meaning of IRC §409A.


